Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (05/12/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Acknowledgements

3.       Upon entry, claims (1 -8) appears pending for examination, of which claim (1) is the single independent claims on record.

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (02/18/2021 and 05/12/2020) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS have been considered by the examiner. 

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (05/12/2020) has been accepted and considered under the 37 CFR 1.121 (d). 

            Claim rejection section
     
                     35 USC § 103 

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -8) is/are rejected under 35 U.S.C. 103 as being unpatentable over Park; et al. (US 8,390,673; hereafter “Park”) in view of Kokubo; et al (US 2019/0000585; “Kokubo”).

Claim 1. (Original) Park discloses the invention substantially as claimed - A medical safety system comprising: (e.g. a system (Figs. (1, 9)) and methodology (Figs. 2, 4) for monitoring and controlling a panorama camera ecosystem in realtime, employing panoramic image generation; camera control for notion and orientation (i.e. panning, zooming, tilting, etc); and performing automatic and/or manual setting operations if required. Park further teaches display monitoring and indicating for plurality of path along partition/regions, and displaying segments of the panoramic image points at which an event occurs or has occurred; [Park; Summary; claims]). 
a storage unit that stores a panoramic image generated by imaging an operating room for surgery in a wide-angle manner: (e.g. see storage module (130); Fig. 9; [Park]);
a display unit capable of displaying a partial image that is a part of the panoramic image: and (e.g. see display module (140; Fig. 9), including image path and image segmentation, for specific points/region of interest; Fig. 6; [Park; 5: 30]);
an identification unit that identifies, by performing image recognition processing for the panoramic image, (e.g. point of interest selection when an event occurs, Fig. 8; [Park])
an operative field imaged in the panoramic image, wherein the display unit performs, in response to a predetermined impetus, (e.g. see display sequences of the same in at least Figs (3, 5, 6, 8), based on event/impetus triggering; [5: 30]
display position adjustment for adjusting the partial image to include the operative field identified by the identification unit; (e.g. see display sequences of the same in at least Figs (3, 5, 6, 8), including displaying, monitoring and indicating plurality of path along partition/regions, for specific segments of the panoramic image points [5: 30], at which an event occurs or has occurred; [Park; 3: 55]). 
Even when one skilled in the art would install an analogous system in plurality of different industrial and service environment, it is note that Park fails to specifically disclose the use of his system in medical facilities.
For the purpose of additional clarification, and in a similar field of endeavor, Kokubo teaches a medical control monitoring system of Figs. (1, 2 and 10), employing 3D stereo vision image processing [Kokubo; 0059], using plurality of camera sensors, for better support of medical examinations, surgeries, and other medical procedures [Kokubo; 0002], also employing a safety control module (3408), display (3403) image data storage [Kokubo; 0190], also using use of speech recognition (151), identifiably body tracking (153) and gesture (152) recognition techniques [Kokubo; 0082].
	Therefore, it would have been obvious to one skilled before the effective filing date of the claimed invention, to combine the panorama monitoring system of Park with the “Medical safety monitoring system” of Kokubo, to provide (e.g. effective safety technical control and support, before and during medical surgery; [Park; 0005-0006]). 

Claim 2. (Original) Park/Kokubo discloses - The medical safety system according to claim 1, further comprising: 
an operational-position detection unit capable of detecting a position at which an operational input by a user for the display unit is received: and (e.g. see analogous in the system of Figs. (1, 9) and methodology of Figs. (2, 4) for monitoring and controlling a panorama camera ecosystem in realtime; [Park])
a determination unit that, when the operational-position detection unit receives the operational input by the user while the display unit displays the panoramic image or the partial image, (e.g. see analogous in the system of Figs. (1, 9) and methodology of Figs. (2, 4) for monitoring and controlling a panorama camera ecosystem in realtime; [Park])
determines whether the position at which the operational input is received is included in the operative field identified by the identification unit or an operational-input acceptance area that is set close to the operative field, (e.g. see analogous in the system of Figs. (1, 9) and methodology of Figs. (2, 4) for monitoring and controlling a panorama camera ecosystem in realtime; [Park])
wherein the display unit is capable of displaying, in addition to the partial image. the panoramic image and an image facing the surgical field generated by performing imaging from an angle facing to the operative field. and (e.g. see analogous in the system of Figs. (1, 9) and methodology of Figs. (2, 4) for monitoring and controlling a panorama camera ecosystem in realtime; [Park])
the display unit displays the image facing the surgical field when a determination result obtained by the determination unit is affirmative; (e.g. see analogous in the system of Figs. (1, 9) and methodology of Figs. (2, 4) for monitoring and controlling a panorama camera ecosystem in realtime; [Park])

Claim 3. (Currently Amended) Park/Kokubo discloses - The medical safety system according to claim 1, wherein the identification unit identifies the operative field by performing image recognition processing of detecting a part of a body of an operator; (e.g. using use of speech recognition (151), identifiably body tracking (153) and gesture (152) recognition techniques [Kokubo; 0082]; the same motivation applies herein equally as well).

Claim 4. (Original) Park/Kokubo discloses - The medical safety system according to claim 3,
wherein the part of the body detected by the identification unit is a hand or arm of the operator, and when the identification unit detects a plurality of parts of bodies, each being the part of the body, that are imaged in the panoramic image, the identification unit identifies as the operative field a position at which the plurality of detected parts of the bodies densely exist; (e.g. using use of speech recognition (151), identifiably body tracking (153) and gesture (152) recognition techniques [Kokubo; 0082]; the same motivation applies herein equally as well).
 
Claim 5. (Original) Park/Kokubo discloses - The medical safety system according to claim 3,
wherein the identification unit determines a position of the operator and a facing direction of the operator in accordance with the detected part of the body, and (e.g. using use of speech recognition (151), identifiably body tracking (153) and gesture (152) recognition techniques [Kokubo; 0082]; same motivation applies herein equally as well)
when a plurality of operators are detected and a degree of proximity of determined positions of the plurality of operators is equal to or less than a predetermined value. the identification unit identifies as the operative field an area close to a position at which facing directions of the plurality of operators cross each other; (e.g. including information regarding event occurrence, motion analysis, location, etc (s204); [Park; 2: 65]). 

Claim 6. (Currently Amended) Park/Kokubo discloses - The medical safety system according to claim 1. wherein the panoramic image stored in the storage unit is an image that is obtained by merging a plurality of images generated by performing imaging in directions different from each other and in which a panoramic angle in a horizontal direction reaches 360 degrees; (e.g. see panorama image configuration (s201); in at least Fig. 3 [Park; 2: 21])

Claim 7. (Currently Amended) Park/Kokubo discloses – The medical safety system according to claim 1, 
wherein the storage unit stores, in association with image data of the panoramic image. sound data recorded while the panoramic image is imaged, and (e.g. see similar data storage of panorama data in at least [Park; 3: 01; 4: 01])
Application No. Not Yet AssignedDocket No. P200344US00a beep identification unit is included. the beep identification unit being configured to. by performing sound recognition processing for the sound data. detect a beep contained in the sound data and identify a hardware device that sounded the detected beep; ; (e.g. using use of speech recognition (151), identifiably body tracking (153) and gesture (152) recognition techniques [Kokubo; 0082]; same motivation applies herein equally as well)

Claim 8. (Original) Park/Kokubo discloses - The medical safety system according to claim 7, comprising: a timeline display unit that displays a timeline regarding the panoramic image, wherein the timeline display unit displays in the timeline a time at which the beep detected by the beep identification unit was sounded; (e.g. see image processing and display modules (140) receiving data in realtime, including an alarm sound module (160) for warning instruction from the safety control section 170; Kokubo; 0085]; the same motivation applies herein equally as well).

                 Examiner’s Notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
                                                             
                  Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 20120158011 A1	Sandhu; et al.	A61B34/30; 
US 20190000585 A1	Kokubo; et al.	A61B34/10; A61B90/50; A61B1/00193;
US 20100245582 A1	Harel; et al.		G08B13/19621; G08B13/1672; 
US 10,671,247 B2		Zhang; et al.		G06F9/3009; G06F3/0482; G06T7/0012; 
US 8,390,673 B2		Park; et al.		H04N5/23299; H04N7/18; H04N5/23238; 




      CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.